Citation Nr: 1647694	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  13-05 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depression. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Tierney, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1966 to April 1978, with service in the Republic of Vietnam.  His decorations include the Air Force Commendation Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for posttraumatic stress disorder (PTSD).  The Board has recharacterized the issue on appeal as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has stated that the airbase where he was stationed in Vietnam was attacked.  See August 2009 VA Form 21-0781.  On remand, the Veteran's pertinent unit history should be secured in an attempt to confirm his stressors.

Additionally, the Veteran states that in 2001 he was first diagnosed with, and treated for, PTSD at a private facility.  In December 2009, he underwent a VA examination, but the examiner opined that the Veteran's current diagnosis was unclear.  Subsequent VA treatment records indicate a diagnosis of delayed-onset PTSD, co-morbid with depression, without an etiological opinion.  Finally, the November 2012 VA examiner diagnosed anxiety disorder, and opined that it was not caused by or related to his in-service mixed situational depression in December 1973, but did not address whether it was otherwise related to the Veteran's service, to include fatigue, nervousness and sleeplessness documented in August 1969.  Given these inadequacies, a new examination is warranted on remand. 

Finally, any outstanding VA and private treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain any outstanding private psychiatric treatment records, to include any records from Psychiatric Associates that he may have in his possession.

3.  Contact the Joint Services Records Research Center (JSRRC) and/or any other appropriate entity to verify the Veteran's report of incoming attacks while serving with the 19th Air Commando Squadron (redesignated 19th Special Operations Squadron), 7th Air Force, in or near Tan Son Nhut Air base in the Republic of Vietnam from January 1968 to January 1969.  See August 2009 VA Form 21-0781.  Any appropriate development to address this inquiry, such as request for or review of unit histories or Morning Reports must be conducted. 

4.  Then schedule the Veteran for a VA examination with an examiner other than the November 2012 VA examiner to determine the nature and etiology of any identified acquired psychiatric disorder.  The examiner should review the entire claims file, including a copy of this remand.  Such review should be noted in the examination report.  All necessary tests and studies should be conducted.

The examiner must conduct a complete psychological examination with any indicated testing and state each diagnosis conforming to the DSM-IV.  See 79 Fed. Reg. 45,093-02 (Aug. 4, 2014) (the DSM-5 does not apply to a case such as this one, which was certified to the Board prior to August 4, 2014).

The examiner should respond to the following:

a.  Please indicate whether the Veteran meets the criteria for a DSM-IV diagnosis of PTSD, and if so, identify the stressor(s) upon which such diagnosis is based and whether they are related to fear of hostile military or terrorist activity.  If a diagnosis of PTSD is not made, the examiner should provide a detailed discussion of why the Veteran does not meet the DSM-IV PTSD diagnostic criteria for that diagnosis, and specifically address the VA outpatient records diagnosing PTSD and the Veteran's assertions of a private diagnosis of PTSD in 2001.

b.  For any psychiatric disability other than PTSD diagnosed, to include anxiety disorder and depression, the examiner is requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability:

(1) had its onset in service; 
(2) is the result of documented fatigue, nervousness and sleeplessness in August 1969;
(3) is the result of treatment of mixed situational depression in December 1973; or
(4) is otherwise the result of the Veteran's active service.

A comprehensive rationale must be furnished for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

